DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s Amendment filed on 06/28/2022 regarding claims 1-15 is fully considered. Of the above claims, claims 1 and 14 have been amended.
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowance of claims 1-7 is the inclusion of the limitations of a system for operating a roller assembly that include a controller to: instruct the drive assembly to apply a first pressure to the pressure roller; increase the first pressure applied by the drive assembly to the pressure roller to a second pressure that is higher than the first pressure, the increase in pressure in response to the temperature of the belt being greater than or equal to a first temperature threshold; and initiate an advance of a print media to contact the belt in response to the temperature of the belt being greater than or equal to a second temperature threshold that is higher than the first temperature threshold.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 8-13 is the inclusion of method steps of a method of operating a roller assembly for a printer that include applying a first pressure to a belt of a roller assembly for a printer with a pressure roller of the roller assembly; rotating the pressure roller at a first speed to rotate the belt; sensing that a temperature of the belt is greater than or equal to a first temperature threshold; increasing the first pressure to a second pressure in response to the sensing that the temperature of the belt is greater than or equal to the first temperature threshold; sensing that the temperature of the belt is greater than or equal to a second temperature threshold that is greater than the first temperature threshold; and initiating an advance of a print media to the belt in response to the sensing that the temperature of the belt is greater than or equal to the second temperature threshold. These method steps found in the claim, as they are claimed in the combination of that has not been found, taught or suggested by the prior art of record, which makes these claims allowable over the prior art.
The primary reason for allowance of claims 14-15 is the inclusion of the limitations of a printer that include a controller to: instruct the roller assembly to apply a first pressure to the belt of the roller assembly; instruct the drive assembly to rotate the belt at a first speed; instruct the roller assembly to increase the first pressure to a second pressure that is higher than the first pressure, in response to the temperature of the belt being greater than or equal to a first temperature threshold; and initiate an advance of a print media to contact the belt in response to the temperature of the belt being greater than or equal to a second temperature threshold that is higher than the first temperature threshold.  These limitations found in each of the claims, as they are claimed in the combination of that has not been found, taught or suggested by prior art of record, which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRICK X LIU whose telephone number is (571)270-3798. The examiner can normally be reached MWFSa 10am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




15 August 2022
/KENDRICK X LIU/Examiner, Art Unit 2853 

/MATTHEW LUU/Supervisory Patent Examiner, Art Unit 2853